On order of the Court, the application for leave to appeal the May 22, 2018 judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of that court's reversal of "the part of the judgment awarding the Botts taxable costs and interest," in light of the fact that the Court of Appeals affirmed the verdict and the defendant has not challenged on appeal the award of costs and interest separately from the verdict.
We do not retain jurisdiction.